56 N.Y.2d 557 (1982)
The People of the State of New York, Respondent,
v.
Johnny Rodriguez, Also Known as Gordo, Appellant.
Court of Appeals of the State of New York.
Argued February 17, 1982.
Decided March 25, 1982.
Richard T. Farrell for appellant.
Robert M. Morgenthau, District Attorney (Bruce Allen and Mark Dwyer of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*558MEMORANDUM.
The order of the Appellate Division should be affirmed.
We cannot say on the facts of this case that the Trial Judge's denial of defendant's application for a second competency hearing was an abuse of discretion as a matter of law, either under CPL 730.30 or 730.60 (subd 2) as it read at the time of defendant's trial.
The other error alleged, not having been preserved for review by appropriate objection or request for curative instruction, is beyond our power of review.
Order affirmed in a memorandum.